Our statutes are intended to make it very simple, and easy, to institute and prosecute a charge against one on account of an alleged violation of the laws prohibiting the sale, etc., of intoxicating liquors, etc. As illustrative of this, see Code 1923, § 4646.
But in the instant case there was no affidavit, nor indictment, charging the appellant with the offense for which he was convicted, nor with any offense. We can find nowhere any provision of law whereby the judgment of conviction can be sustained. It is accordingly reversed, and the cause remanded.
Reversed and remanded. *Page 123